Title: John Thaxter to Abigail Adams, 18 April 1778
From: Thaxter, John
To: Adams, Abigail



Dear Madam
York Town Feby. April 18th. 1778

Since I had the pleasure of addressing you last, I have found in the office a Narrative respecting Count Pulaski, a copy of which is inclosed. He is a great Character. Congress, in confidence of his military skill and prowess, and attachment to the American Cause, have authorised him to raise sixty eight Horse and two hundred Foot. The Horsemen are to be armed with Lancets, and the Foot in the manner of Light Infantry. This Corps is called Count Pulaski’s Legion. He is the Brigadier general of it. Many gentlemen, distinguished for military Experience, affirm, that this Legion will be very serviceable in harrassing the Enemy, in private expeditions &c.

Pulaski is a Hero in Grain. He inherits his Ancestors Love of and inflexible attachment to, the Liberties of Mankind, as well as their martial Virtues. He was very active last campaign at the head of some light Horse. His post becoming very disagreeable to him on account of some difficulties, which originated from no better principle than envy, he resigned. He is now provided for in a mode agreeable to his wishes.
While I am upon a military subject I will add some thing further, which may give origin to great Speculation, but I hope serious deliberation also—viz., Whether some provision at the close of the war should not be made for officers, who hazard their Lives in bravely defending their Country’s Cause? Secondly, whether that provision should be for Life or a term of Years? Thirdly, Whether some provision should not be made for the Wives of those who may be slain in Battle? And Fourthly, Whether some further Compensation or reward should not be given to Soldiers at the end of the War? These Questions will shortly, I believe, come before the several States, for their Consideration. They are questions of great importance to any Country but more especially to a young one. The establishment of Pensions is a serious matter. To the propriety of which I shall not presume to speak. I am unqualified. If American Independence does not negative the measure, there may be no Impropriety in it perhaps—I cannot determine. Thus much one may venture to affirm, that it is a matter, in the determination of which, every inhabitant of these States is deeply interested.
A Contract has been entered into lately between an Agent of a certain House and the Commercial Committee of Congress. I have seen it, and I think we may expect a full supply of Cloathing, military Stores and Money in Consequence thereof. It is suspected that two powers hitherto friendly are at bottom. This, from its nature, Madam, you will consider is not known to many, nor that respecting a future provision for Officers and Soldiers. I am perfectly safe in committing it to your prudence.
A vessel has lately arrived at South Carolina with a valuable Cargo of Cloathing and military Stores. Congress had the first offer. Proper measures have been adopted to transport the Cargo, in Consequence of their accepting the offer.
I would inform you that I have got through your agreeable favor of Feby., which from its length you imagined would discourage me. I hope, from the length of time, I shall be honoured (if my Scrolls do not interrupt you) with several Sheets of the production of your Ingenuity. I seldom hear of our Braintree friends, tho’ They are nearly overwhelmed with an inundation of letters from me. I am always happy in hearing of their Welfare, and flatter myself that tho’ out of sight they have not forgotten, Madam, your very humble Servt.,

J.T.


PS Please to remember me to all friends.

